To his amended motion for rehearing the appellant appends a certified copy of a judgment of the Union Chancery Court, Second Division, in which the pardon to which reference is made in the original opinion, was amended so that it included the words:
"That the same was granted by the governor without application being made to him by an attorney or paid representative of the said W. H. Hall."
This court is not in a position, however, to consider the copy of the judgment as a part of the record. The matter here is *Page 407 
pending on appeal, and the facts which this court is permitted to consider as bearing upon the merits of the case are those alone which were before the trial judge, and certified by him either in the statement of facts or bills of exceptions.
Dealing with the record as made upon the trial, we are constrained to regard the conclusion reached upon the original hearing correct.
The motion is overruled.
Overruled.